 

Exhibit 10.1

 

AMENDMENT #2

 

This Amendment #2 (this “Amendment”) is entered into as of May 4, 2015, by and
between Tonaquint, Inc., a Utah corporation (“Lender”), and Guided Therapeutics,
Inc., a Delaware corporation (“Debtor”).

 

A.                  Debtor previously issued to Lender a Secured Promissory Note
dated September 10, 2014 and in the principal amount of $1,275,000.00 (the
“Note”).

 

B.                  The Note was issued pursuant to a Note Purchase Agreement
dated September 10, 2014 between Lender and Debtor (the “Purchase Agreement,”
and together with the Note and all other documents entered into in conjunction
therewith, the “Loan Documents”).

 

C.                  Lender and Debtor previously agreed to extend the Maturity
Date (as defined in the Note) of the Note (“Extension #1”) pursuant to the terms
of that certain Amendment dated March 10, 2015 (“Amendment #1”).

 

D.                  Debtor has requested that Lender further extend the Maturity
Date (“Extension #2”).

 

E.                  Lender has agreed, subject to the terms, amendments,
conditions and understandings expressed in this Amendment, to grant Extension
#2.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                  Recitals. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Amendment are true and accurate and
are hereby incorporated into and made a part of this Amendment.

 

2.                  Amendment #1. This Amendment shall supersede and replace
Amendment #1 in its entirety.

 

3.                  Extension. The first sentence of Section 1 of the Note is
deleted in its entirety and replaced with the following:

 

“PAYMENT. Debtor shall pay to Lender the entire outstanding balance of this Note
on or before the date that is ten (10) months from the date hereof.”

 

4.                  Interest. Section 2 of the Note is deleted in its entirety
and replaced with the following:

 

“INTEREST. Interest shall not accrue on the unpaid principal balance of this
Note until the date that is six (6) months from the date hereof unless an Event
of Default (as defined below) occurs prior to such date. Upon the earlier of (i)
the date that is six (6) months from the date hereof, and (ii) the occurrence of
an Event of Default, the outstanding balance of this Note shall bear interest at
the lesser of the rate of eighteen percent (18%) per annum or the maximum rate
permitted by applicable law, compounding monthly on the first day of each month
and calculated on the basis of a 360-day year, from the date due until paid.”

 

5.Conversions.

 

(a)                During the period beginning on March 10, 2015 and ending on
July 10, 2015 (the “Extension Period”), Lender shall have the right to convert
up to $300,000.00 of the outstanding balance of the Note into shares of Debtor’s
common stock (the “Conversion Shares”).

 

(b)               Lender may elect to make such a conversion (each, a
“Conversion”) by delivering a conversion notice in substantially the form
attached hereto as Exhibit A to Debtor (“Conversion Notice”). Debtor agrees to
deliver Conversion Shares on or prior to the date that is three (3) business
days after delivery of a Conversion Notice (the “Delivery Deadline”). For the
avoidance of doubt, Debtor further agrees that it will honor any Conversion
Notice delivered during the Extension Period, even if delivered on the final day
thereof. When a Conversion Notice or other notice hereunder is deemed to be
delivered shall be governed by the terms of Section 7.8 of the Purchase
Agreement.

 

(c)                The conversion price per share (the “Conversion Price”) for
each Conversion shall be the lower of (i) $0.25, and (ii) 75% of the lowest
daily volume weighted average price per share of Debtor’s common stock (as
reported by Bloomberg, L.P.) during the five (5) business days immediately prior
to the date of the applicable Conversion. Notwithstanding the foregoing, the
Conversion Price shall be subject to a conversion floor of $0.15 per share (the
“Conversion Floor”). If Lender submits a Conversion Notice with a Conversion
Price less than the Conversion Floor, then Debtor shall, within two (2) business
days of Lender’s delivery of such Conversion Notice, notify Lender in writing of
its election to either (i) pay the conversion amount in cash, or (ii) waive the
Conversion Floor and deliver the Conversion Shares. On or prior to the Delivery
Deadline, Debtor shall pay the aggregate Conversion Price in cash or deliver the
applicable Conversion Shares, as the case may be. If Debtor fails to deliver a
notice as required pursuant to this Section 5(c), then Debtor shall be deemed to
have elected to have waived the Conversion Floor and will be required to deliver
the applicable Conversion Shares on or before the Delivery Date.

 

(d)               If Debtor elects or is deemed to have elected to deliver
Conversion Shares and fails to deliver Conversion Shares on or prior to the
Delivery Deadline, a late fee equal to the greater of (a) $500.00 and (b) 2% of
the applicable Conversion Share Value (as defined below) rounded to the nearest
multiple of $100.00 will be assessed for each day after the Delivery Deadline
until Conversion Share delivery is made; and such late fee will be added to the
outstanding balance of the Note (such fees, the “Conversion Delay Late Fees”),
provided, however, that in no event will the cumulative amount of any Conversion
Delay Late Fees for each Conversion exceed 100% of the applicable Conversion
Share Value. For illustration purposes only, if Lender delivers a Conversion
Notice to Debtor pursuant to which Debtor is required to deliver 100,000
Conversion Shares to Lender and on the Delivery Deadline such Conversion Shares
have a Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on
the Delivery Deadline of $0.20 per share of common stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the outstanding balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Deadline, the
total Conversion Delay Late Fees that would be added to the outstanding balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Deadline, the total Conversion Delay Late Fees that would be added to
the outstanding balance of the Note would be $20,000.00 (100 days multiplied by
$500.00 per day, but capped at 100% of the Conversion Share Value). For purposes
of this Amendment, “Conversion Share Value” means the product of the number of
Conversion Shares deliverable pursuant to any Conversion multiplied by the
volume weighted average price per share on the applicable Delivery Deadline.

 

6.                  Volume Restriction.

 

(a)                Lender agrees that, with respect to the Conversion Shares, in
any given calendar week its Net Sales (as defined below) of such Conversion
Shares shall not exceed the greater of (i) fifteen percent (15%) of Debtor’s
weekly dollar trading volume in such week (which, for purposes hereof, means the
number of shares traded during such calendar week multiplied by the volume
weighted average price per share (as reported by Bloomberg L.P.) for such
calendar week), and (ii) $75,000 (the “Volume Restriction”). For purposes of
this Amendment, the term “Net Sales” means the gross proceeds from sales of
Conversion Shares sold in a calendar week minus the purchase price paid for any
shares of Debtor’s common stock purchased from persons other than Debtor in such
week. Lender hereby authorizes Debtor to request a trading activity report from
Lender’s broker with respect to Lender’s Net Sales during any calendar week.

 

(b)               Lender agrees that in the event it breaches the Volume
Restriction where its Net Sales during any calendar week exceed the dollar
volume it is permitted to sell in any calendar week (such excess, the “Excess
Sales”), then is such event Debtor shall be entitled to reduce the outstanding
balance of the Note by an amount equal to 200% of the Excess Sales upon delivery
of written notice to Lender.

 

7.                  Trading Activities. During the Extension Period, Lender will
not directly or through an affiliate engage in any open market Short Sales (as
defined below) of Debtor’s common stock; provided; however, that unless and
until Debtor has affirmatively demonstrated by the use of specific evidence that
Lender is engaging in open market Short Sales, Lender shall be assumed to be in
compliance with the provisions of this Section and Debtor shall remain fully
obligated to fulfill all of its obligations under the Loan Documents; and
provided, further, that (i) Debtor shall under no circumstances be entitled to
request or demand that Lender either (A) provide trading or other records of
Lender or of any party (other than as set forth in Section 6(a) above), or (B)
affirmatively demonstrate that Lender or any other party has not engaged in any
such Short Sales in breach of these provisions as a condition to Debtor’s
fulfillment of its obligations under any of the Loan Documents, (ii) Debtor
shall not assert Lender’s or any other party’s failure to demonstrate such
absence of such Short Sales or provide any trading or other records of Lender or
any other party as all or part of a defense to any breach of Debtor’s
obligations under any of the Loan Documents, and (iii) Debtor shall have no
setoff right with respect to any such Short Sales. As used herein, “Short Sale”
has the meaning provided in Rule 3b-3 under the Securities Exchange Act of 1934,
as amended.

 

8.                  Representations and Warranties of Debtor. In order to induce
Lender to enter into this Amendment, Debtor, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a)                Debtor has full power and authority to enter into this
Amendment and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Amendment or the performance of any of the obligations of Debtor hereunder.

 

(b)                There is no fact known to Debtor or which should be known to
Debtor which Debtor has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c)                Except as expressly set forth in this Amendment, Debtor
acknowledges and agrees that neither the execution and delivery of this
Amendment nor any of the terms, provisions, covenants, or agreements contained
in this Amendment shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Debtor under the terms of the
Loan Documents.

 

(d)                Debtor has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Amendment and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Loan Documents. To the
extent any such defenses, affirmative or otherwise, rights of setoff, rights of
recoupment, claims, counterclaims, actions or causes of action exist or existed,
such defenses, rights, claims, counterclaims, actions and causes of action are
hereby waived, discharged and released. Debtor hereby acknowledges and agrees
that the execution of this Amendment by Lender shall not constitute an
acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

(e)                Debtor represents and warrants that as of the date hereof no
Events of Default (as defined in the Note) exist under the Loan Documents or
have occurred prior to the date hereof.

 

9.                  Representations and Warranties of Lender. In order to induce
Debtor to enter into this Amendment, Lender, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a)                Lender has full power and authority to enter into this
Amendment and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Amendment or the performance of any of the obligations of Lender hereunder.

 

(b)                (i) Lender is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D; (ii) Lender is experienced,
sophisticated and knowledgeable in trading in securities of private and public
companies and by reason of its respective business or financial experience or
its own independent investigation, Lender is capable of evaluating the merits
and risks of the transaction contemplated by the Transaction Documents; (iii)
Lender will only acquire the Note or the Conversion Shares for investment, for
its own account and not for the interest of any other person and not for
distribution or resale to others; and (iv) Lender is familiar with the Company
and has been given the opportunity to ask questions of the officers and
directors of the Company and to obtain (and has received to its satisfaction)
such information about the business and financial conditions of the Company as
it has reasonably requested. Notwithstanding the foregoing, nothing in this
Section 9 shall be construed to modify, undermine or act as a defense to
Company’s unconditional obligation to repay the Note. 

 

10.              Certain Acknowledgments. Each of the parties acknowledges and
agrees that: (a) no property or cash consideration of any kind whatsoever has
been or shall be given by Lender to Debtor in connection with the Extension or
other amendments to the Loan Documents granted herein and (b) the Note and the
Conversion Shares (i) have not been and will not be registered under the
Securities Act or the securities laws of any state, nor is any such registration
contemplated and (ii) are subject to restrictions on transferability and resale,
and may not be transferred or resold except as permitted under the Securities
Act of 1933 and applicable state securities laws, whether pursuant to
registration thereunder or an exemption therefrom.

 

11.              Other Terms Unchanged. The Loan Documents, as amended by this
Amendment, remain and continue in full force and effect, constitute legal,
valid, and binding obligations of each of the parties, and are in all respects
agreed to, ratified, and confirmed. Any reference to any Loan Document after the
date of this Amendment is deemed to be a reference to such Loan Document as
amended by this Amendment. If there is a conflict between the terms of this
Amendment and any Loan Document, the terms of this Amendment shall control. No
forbearance or waiver may be implied by this Amendment. Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment to, any right, power, or remedy
of Lender under any Loan Document, as in effect prior to the date hereof.

 

12.              Headings. The headings contained in this Amendment are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Amendment.

 

13.              Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

14.              Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 



  DEBTOR:                 GUIDED THERAPEUTICS, INC.                 By:  /s/
Gene S. Cartwright_____________   Name:  Gene S. Cartwright     Title
    President, Chief Executive Officer                  & Acting Chief Financial
Officer                 LENDER:                 TONAQUINT, INC.                
By:  /s/ John M. Fife__________________            John M. Fife, President  



 

 

 

 

 

[Signature Page to Amendment]

 

 

 



 



  

EXHIBIT A

 

Tonaquint, Inc.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601



Date:                                          

Guided Therapeutics, Inc.

5835 Peachtree Corners East, Suite D

Norcross, Georgia 30092

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Guided Therapeutics, Inc., a
Delaware corporation (“Debtor”), pursuant to that certain Secured Promissory
Note made by Debtor in favor of Lender on September 10, 2014, and amended on May
4, 2015 (the “Note”), that Lender elects to convert the portion of the
outstanding balance of the Note set forth below into fully paid and
non-assessable shares of Debtor’s common stock as of the date of conversion
specified below. Such conversion shall be based on the Conversion Price set
forth below. In the event of a conflict between this Conversion Notice and the
Note, the Note (as amended) shall govern, or, in the alternative, at the
election of Lender in its sole discretion, the Lender may provide a new form of
Conversion Notice to conform to the Note.

A.Date of Conversion: ____________

B.Conversion #: ____________

C.Conversion Amount: ____________

D.VWAP: ____ (lowest daily volume weighted average price in the preceding 5
business days)

E.Conversion Factor: ______ (75%)

F.Conversion Price: ______ (lesser of (i) D multiplied by E, and (ii) $0.25)

G.Conversion Shares: _______________ (C divided by F)

H.Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Note the terms of which shall control in the event of any
dispute between the terms of this Conversion Notice and such Note.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 



Broker: ________________________   Address:   ____________________________  
DTC#: ________________________       ____________________________   Account
#: ____________________       ____________________________   Account
Name: _________________                      

 

To the extent the Conversion Shares are not able to be delivered to the Lender
electronically via the DWAC system, please deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Conversion
Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________



 



 

 

 



    Sincerely,                 TONAQUINT, INC.                 By:
______________________________            John M. Fife, President  

 

 